
	

 S885 ENR: To designate the facility of the United States Postal Service located at 35 Park Street in Danville, Vermont, as the “Thaddeus Stevens Post Office”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		One Hundred Thirteenth Congress of the United States of America
		2d Session
		Begun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteen
		S. 885
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 35 Park Street in Danville, Vermont, as the
		  Thaddeus Stevens Post Office.
	
	
		
			1.
			Thaddeus Stevens Post Office
			
				(a)
				Designation
				The facility of the United States Postal
			 Service located at 35 Park Street in Danville, Vermont, shall be known and
			 designated as the Thaddeus Stevens Post Office.
			
				(b)
				References
				Any reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility
			 referred
			 to in subsection (a) shall be deemed to be a reference to the Thaddeus
			 Stevens Post Office.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the Senate
		
	
